 


 HR 5636 ENR: Flatside Wilderness Enhancement Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 5636 
 
AN ACT 
To designate additions to the Flatside Wilderness on the Ouachita National Forest, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Flatside Wilderness Enhancement Act.  2.Additions to Flatside WildernessSection 3(d) of Arkansas Wilderness Act of 1984 (Public Law 98–508; 98 Stat. 2349) is amended by inserting and certain land in the Ouachita National Forest, which comprise approximately 640 acres, as generally depicted as Recommended Wilderness Area on the map titled Flatside Wilderness, Recommended Wilderness Area, dated September 6, 2018 after 1984.  
3.Designation of wilderness additionThe wilderness addition created under section 2 shall be known as the Bethune Woods-Flatside Wilderness. Any reference in a law, map, regulation, document, paper, or other record of the United States to such portion of the Flatside Wilderness shall be deemed to be a reference to the Bethune Woods-Flatside Wilderness.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 